DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 is objected to because of the following informalities: this claim contains misspellings in the limitation: “decreses the numbers sequentually”.  Appropriate correction is required.
Claims 15 is objected to because of the following informalities: this claim contains a misspelling in the limitation: “wherein the prcoessor is further configured”.  Appropriate correction is required.

Allowable Subject Matter
Claims 11, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correction of the informalities of claim 15, discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scoville et al. (US Pub. 2017/0144859), hereinafter Scoville, in view of Hollar (US Pub. 2017/0228034).
Regarding claim 1, Scoville discloses a control system for controlling an operation of an elevator arranged to service different floors of a building (Fig. 2; Paragraphs [0047]-[0048]: a user located towards the back of an elevator car (e.g., relatively far from the elevator doors) in a crowded elevator may wave her hand rapidly back and forth in the detection zone of the sensor (in an amount greater than a threshold) in order to gain additional time to exit the elevator before the doors close or before the elevator car departs from its current floor or landing…a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing), comprising: an input interface configured to receive a measurement of a distance metric to an object located at a service floor in a line-of-sight of a sensor (Paragraph [0012]: wherein a field of view associated with the sensor is representative to a height of a building in which the elevator system is located, and wherein a destination floor associated with the request for elevator service is selected based on a relative height of a user's hand in connection with the first gesture; Paragraph [0034]: Regarding the sensors described above, a sensor may detect user inputs, such as a presence, size, location, direction of movement, or speed of movement. Such detection may be made using capacitive, projected capacitive, optical, or acoustic systems that sense or interact with the user inputs. The inputs may include a user's body or part of the user's body); an output interface configured to cause a display device to display a floor value indicating a destination floor (Fig. 1; Paragraph [0032]: instructions stored in the memory 102 may be executed by one or more processors, such as a processor 106. The processor 106 may be coupled to one or more input/output (I/O) devices 108. In some embodiments, the I/O device(s) 108 may include one or more of a keyboard or keypad, a touchscreen or touch panel, a display screen, a microphone, a speaker, a mouse, a button, a remote control, a joystick, a printer, a telephone or mobile device (e.g., a smartphone), a sensor, etc. The I/O device(s) 108 may be configured to provide an interface to allow a user to interact with the system 100; Paragraph [0038]: gesture interface 206 includes one or more I/O devices (e.g., I/O devices 108 of FIG. 1), such as one or more sensors (e.g., one or more video cameras). The sensor in the gesture interface 206 may recognize gestures on its own. In other embodiments, the sensor outputs coordinates (e.g., two dimensional or three dimensional spatial coordinates) which are processed by a processor (e.g., FPGA, microprocessor, controller, etc.) in communication with the gesture interface 206 to recognize the user gesture. The processor may be located in the sensor interface 206 or located remotely; Paragraphs [0047]-[0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination); a processor configured to compare the received distance metric with a referenced distance metric to estimate a sign of the comparison and a value of the comparison (Fig. 2A; Paragraphs [0040]-[0043]: gesture interface 206 senses the gesture and generates data (e.g. video data of the gesture). Gesture interface 206 compares the data to a library 207 or database of one or more reference gestures. Library 207 may be implemented in memory 102 of FIG. 1. If the sensed data matches a reference gesture included in the library 207 of reference gestures within a threshold, the sensed data may be processed to engage elevator functionality as described further below…based on the gesture 212, the controller 230 may provision an elevator car to arrive at a floor or landing where the gesture interface 206 is located to take a user in an upward direction within a building. The command from gesture interface 206 may take the form of a new-to-the-system command or a new command, or alternatively, may take the form of a synthetic version of an existing interface command; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing); and cause the elevator to perform the service operation from the service floor to the destination floor (Paragraph [0012]: wherein a field of view associated with the sensor is representative to a height of a building in which the elevator system is located, and wherein a destination floor associated with the request for elevator service is selected based on a relative height of a user's hand in connection with the first gesture; Paragraph [0037]: the gesture interface 206 is located in a lobby area of a building, potentially as part of a kiosk. In some embodiments, the gesture interface 206 corresponds to a macro interface with multiple inputs in addition to gesture interface 206. In some embodiments, the gesture interface 206 corresponds to several interfaces that may communicate with, e.g., an elevator controller (e.g., controller 230 described further below).
	Scoville does not explicitly disclose to repeatedly update, until a termination condition is met, the floor value displayed on the display device in a direction of the elevator service indicated by the sign of the comparison and with a frequency of the update indicated by the value of the comparison; and the destination floor indicated by the floor value displayed upon meeting the termination condition.
	However, Hollar teaches gesture recognition and control (Abstract), further comprising to repeatedly update, until a termination condition is met, the floor value displayed on the display device in a direction of the elevator service indicated by the sign of the comparison and with a frequency of the update indicated by the value of the comparison (Abstract: gestures may be used to control the presentation of the media content. A first display (110) may receive a gesture command and send a message to a server (160) based on the received command. The server may, in turn, select updated content based on the message. The server may send the updated content and/or associated information to the first display (110) and/or other displays associated with the first display. The updated content may be used by each display until some termination criteria is met, at which point the displays may revert to the original content; Paragraphs [0072]-[0075]: data may be evaluated in various appropriate ways (e.g., by matching a motion to one of a set of available command motions in a look up table, by comparing a motion to a previously captured signature and determining whether the current and previous data match to within some threshold value(s), etc.). As above, if the motion is not recognized, the server may send an error message or other indication of non-recognition…display may identify a motion from the set of motions and send a message indicating the identification to the server. The server may, in turn, match the motion identification to a command, where such matching may consider other relevant factors than the motion identification (e.g., content displayed when the motion was performed, content currently available at the display, etc.). Of course, one of ordinary skill in the art will recognize that the various example operations may be performed by various appropriate divisions of tasks associated with motion recognition and/or command identification between a device and server…the process may receive (at 560) an update from the server. Such an update may be based at least partly on the received input. The update may include new media, a change to playlist order or other attributes, etc. In addition, the update may include termination criteria (e.g., elapsed time, receipt of a “resume” command, etc…. the process may present (at 570) the updated media via the display and then may end. As above, in some embodiments, the process may iteratively perform operations 520-570 until determining that the interactive session has ended. Once the process ends, the interjected or updated media may revert to the default media. The interjected or overriding media may be presented for various durations and/or until various termination criteria are met. For instance, the overriding media may last for a specified amount of time, until a user stops interacting, etc.); and the destination floor indicated by the floor value displayed upon meeting the termination condition (Abstract: Such gestures may be used to control the presentation of the media content. A first display (110) may receive a gesture command and send a message to a server (160) based on the received command. The server may, in turn, select updated content based on the message. The server may send the updated content and/or associated information to the first display (110) and/or other displays associated with the first display. The updated content may be used by each display until some termination criteria is met, at which point the displays may revert to the original content; Paragraphs [0074]-[0075]: the process may receive (at 560) an update from the server. Such an update may be based at least partly on the received input. The update may include new media, a change to playlist order or other attributes, etc. In addition, the update may include termination criteria (e.g., elapsed time, receipt of a “resume” command, etc…. the process may present (at 570) the updated media via the display and then may end. As above, in some embodiments, the process may iteratively perform operations 520-570 until determining that the interactive session has ended. Once the process ends, the interjected or updated media may revert to the default media. The interjected or overriding media may be presented for various durations and/or until various termination criteria are met. For instance, the overriding media may last for a specified amount of time, until a user stops interacting, etc.). Hollar teaches that this will allow for user to navigate and select options using gestures (Paragraphs [0006]-[0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scoville with the features above as taught by Hollar so as to allow for user to navigate and select options using gestures as presented by Hollar.
Regarding claim 2, Scoville, in view of Hollar teaches the control system of claim 1, Scoville discloses wherein the direction of the elevator service is in upward direction of the building starting from the service floor when the received distance metric is greater than the referenced distance metric making the sign of comparison positive, and wherein the direction of the elevator service is in downward direction of the building starting from the service floor when the received distance metric is smaller than the referenced distance metric making the sign of comparison negative (Paragraph [0039]: gesture interface 206 may be configured to monitor a surrounding area to receive one or more user gestures. As an example, in FIG. 2A a first gesture 212 is shown where a user waves her hand in an upward direction and a second gesture 218 is shown where a user waves her hand in a downward direction. In some embodiments, the first gesture 212 may correspond to a request for elevator service traveling in an upward direction within a building. In some embodiments, the second gesture 218 may correspond to a request for elevator service traveling in a downward direction within a building; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination).
Regarding claim 3, Scoville, in view of Hollar teaches the control system of claim 1, Hollar discloses wherein each update changes the displayed floor value in the direction of the elevator service, wherein the frequency of the update is proportional to the value of the comparison, such that a greater value of the comparison increases the frequency of the update with respect to a lower value of the comparison, and wherein the frequency of the update is zero when the value of the comparison is below a distance threshold (Paragraph [0063]: After identifying (at 440) the input, the process may update (at 450) the presented media based at least partly on the input and then may end. For instance, the process may identify a hand-swipe motion, which causes the media to change from a first advertisement to a second advertisement. In some embodiments, the stand-alone display may be able to send content updates to other displays. Such updates may be based at least partly on the received input; Paragraph [0072]: server may then evaluate the received motion information (e.g., data captured by one or more cameras) to determine if a matching command may be identified at the server. Such data may be evaluated in various appropriate ways (e.g., by matching a motion to one of a set of available command motions in a look up table, by comparing a motion to a previously captured signature and determining whether the current and previous data match to within some threshold value(s), etc.). As above, if the motion is not recognized, the server may send an error message or other indication of non-recognition; Paragraph [0078]: process may then determine (at 630) whether an administrator has been validated. Such a determination may be made in various appropriate ways. For instance, some embodiments may require an administrator to perform a specific motion or sequence of motions to enter an administrator mode. For additional security, some embodiments may include other verification measures (e.g., detection of a wireless ID badge within a threshold distance of the display). In some embodiments, the specific motion or sequence of motions may be based on data associated with a specific user performing the motion (e.g., when a user is granted administrative privileges, the user may perform a set of movements that are used for future comparison).
Regarding claim 4, Scoville, in view of Hollar teaches the control system of claim 1, Hollar discloses wherein the termination condition is met when the value of the comparison indicated by a difference between the received distance metric and the referenced distance metric is below a distance threshold for a period of time greater than a time threshold (Paragraph [0064]: the process may iteratively perform operations 420-450 until determining that the interactive session has ended (e.g., when the time since the last input was received exceeds a threshold). Once the process ends, the presented media may revert to the default media; Paragraphs [0072]- [0078]: server may then evaluate the received motion information (e.g., data captured by one or more cameras) to determine if a matching command may be identified at the server. Such data may be evaluated in various appropriate ways (e.g., by matching a motion to one of a set of available command motions in a look up table, by comparing a motion to a previously captured signature and determining whether the current and previous data match to within some threshold value(s), etc.). As above, if the motion is not recognized, the server may send an error message or other indication of non-recognition…process may receive (at 560) an update from the server. Such an update may be based at least partly on the received input. The update may include new media, a change to playlist order or other attributes, etc. In addition, the update may include termination criteria (e.g., elapsed time, receipt of a “resume” command, etc….the process may present (at 570) the updated media via the display and then may end. As above, in some embodiments, the process may iteratively perform operations 520-570 until determining that the interactive session has ended. Once the process ends, the interjected or updated media may revert to the default media. The interjected or overriding media may be presented for various durations and/or until various termination criteria are met. For instance, the overriding media may last for a specified amount of time, until a user stops interacting, etc…process may then determine (at 630) whether an administrator has been validated. Such a determination may be made in various appropriate ways. For instance, some embodiments may require an administrator to perform a specific motion or sequence of motions to enter an administrator mode. For additional security, some embodiments may include other verification measures (e.g., detection of a wireless ID badge within a threshold distance of the display). In some embodiments, the specific motion or sequence of motions may be based on data associated with a specific user performing the motion (e.g., when a user is granted administrative privileges, the user may perform a set of movements that are used for future comparison).
Regarding claim 5, Scoville, in view of Hollar teaches the control system of claim 1, wherein floor values associated with the floors of the building are a sequence of whole numbers, and wherein smaller values of distance metric values correspond to lower floor values of the floor values, and wherein the display device increases or decreses the numbers sequentually upon the update (Scoville: Paragraph [0012]: wherein a field of view associated with the sensor is representative to a height of a building in which the elevator system is located, and wherein a destination floor associated with the request for elevator service is selected based on a relative height of a user's hand in connection with the first gesture; Hollar: Paragraph [0075]: the process may present (at 570) the updated media via the display and then may end. As above, in some embodiments, the process may iteratively perform operations 520-570 until determining that the interactive session has ended. Once the process ends, the interjected or updated media may revert to the default media. The interjected or overriding media may be presented for various durations and/or until various termination criteria are met. For instance, the overriding media may last for a specified amount of time, until a user stops interacting).
Regarding claim 6, Scoville, in view of Hollar teaches the control system of claim 1, Scoville discloses wherein the object is a hand of a user detected by the sensor arranged at the service floor or at the elevator stopped at the service floor allowing the user to change the destination floor by moving the hand within the line-of-sight of the sensor (Paragraph [0039]: gesture interface 206 may be configured to monitor a surrounding area to receive one or more user gestures. As an example, in FIG. 2A a first gesture 212 is shown where a user waves her hand in an upward direction and a second gesture 218 is shown where a user waves her hand in a downward direction. In some embodiments, the first gesture 212 may correspond to a request for elevator service traveling in an upward direction within a building. In some embodiments, the second gesture 218 may correspond to a request for elevator service traveling in a downward direction within a building; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination).
Regarding claim 7, Scoville, in view of Hollar teaches the control system of claim 6, Scoville discloses wherein the line-of-sight of the sensor is in a vertical direction allowing the user to change the destination floor by moving the hand up or down, or wherein the line-of-sight of the sensor is in a horizontal direction allowing the user to change the destination floor by moving the hand backward or forward, or combination thereof (Figs. 2A-3; Paragraphs [0039]-[0044]: gesture interface 206 may be configured to monitor a surrounding area to receive one or more user gestures. As an example, in FIG. 2A a first gesture 212 is shown where a user waves her hand in an upward direction and a second gesture 218 is shown where a user waves her hand in a downward direction. In some embodiments, the first gesture 212 may correspond to a request for elevator service traveling in an upward direction within a building. In some embodiments, the second gesture 218 may correspond to a request for elevator service traveling in a downward direction within a building… gesture interface 206 recognizes a gesture (e.g., gestures 212 or 218) from the data, the gesture interface 206 communicates a command to a controller 230 to initiate a request for elevator service. The controller 230 may include fixture electronics. The controller 230 provisions for an allocation of resources associated with an elevator or elevator system 236 based on the command from gesture interface 206. For example, based on the gesture 212, the controller 230 may provision an elevator car to arrive at a floor or landing where the gesture interface 206 is located to take a user in an upward direction within a building. The command from gesture interface 206 may take the form of a new-to-the-system command or a new command, or alternatively, may take the form of a synthetic version of an existing interface command (e.g., a hall call or destination call)…FIG. 2B shows an example of additional gestures that may be used in one or more embodiments. In particular, gestures 248 and 254 may be used to control a door of the elevator 236, such as single slide, two-speed door. The gesture 248, corresponding to a left-to-right sweeping motion, may be used to request that the elevator door close. The gesture 254, corresponding to a right-to-left sweeping motion, may be used to request that the elevator door open. The directions of the gestures 248 and 254 for closing and opening the door may be reversed from what is shown in FIG. 2B in a given embodiment; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination).
Regarding claim 8, Scoville, in view of Hollar teaches the control system of claim 6, Scoville discloses wherein the referenced distance metric is an initial distance to the hand detected by the sensor allowing the user to change the destination floor by moving the hand within the line-of-sight of the sensor with respect to the initial position of the hand (Figs. 2A-3; Paragraphs [0039]-[0044]: gesture interface 206 may be configured to monitor a surrounding area to receive one or more user gestures. As an example, in FIG. 2A a first gesture 212 is shown where a user waves her hand in an upward direction and a second gesture 218 is shown where a user waves her hand in a downward direction. In some embodiments, the first gesture 212 may correspond to a request for elevator service traveling in an upward direction within a building. In some embodiments, the second gesture 218 may correspond to a request for elevator service traveling in a downward direction within a building… gesture interface 206 recognizes a gesture (e.g., gestures 212 or 218) from the data, the gesture interface 206 communicates a command to a controller 230 to initiate a request for elevator service. The controller 230 may include fixture electronics. The controller 230 provisions for an allocation of resources associated with an elevator or elevator system 236 based on the command from gesture interface 206. For example, based on the gesture 212, the controller 230 may provision an elevator car to arrive at a floor or landing where the gesture interface 206 is located to take a user in an upward direction within a building. The command from gesture interface 206 may take the form of a new-to-the-system command or a new command, or alternatively, may take the form of a synthetic version of an existing interface command (e.g., a hall call or destination call)…FIG. 2B shows an example of additional gestures that may be used in one or more embodiments. In particular, gestures 248 and 254 may be used to control a door of the elevator 236, such as single slide, two-speed door. The gesture 248, corresponding to a left-to-right sweeping motion, may be used to request that the elevator door close. The gesture 254, corresponding to a right-to-left sweeping motion, may be used to request that the elevator door open. The directions of the gestures 248 and 254 for closing and opening the door may be reversed from what is shown in FIG. 2B in a given embodiment; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination).
Regarding claim 9, Scoville, in view of Hollar teaches the control system of claim 8, wherein the processor is causing the display device to display the service floor upon receiving the initial distance to the hand (Scoville: Paragraph [0012]: wherein a field of view associated with the sensor is representative to a height of a building in which the elevator system is located, and wherein a destination floor associated with the request for elevator service is selected based on a relative height of a user's hand in connection with the first gesture; Hollar: Fig. 1; Paragraph [0032]: instructions stored in the memory 102 may be executed by one or more processors, such as a processor 106. The processor 106 may be coupled to one or more input/output (I/O) devices 108. In some embodiments, the I/O device(s) 108 may include one or more of a keyboard or keypad, a touchscreen or touch panel, a display screen, a microphone, a speaker, a mouse, a button, a remote control, a joystick, a printer, a telephone or mobile device (e.g., a smartphone), a sensor, etc. The I/O device(s) 108 may be configured to provide an interface to allow a user to interact with the system 100; Paragraph [0038]: gesture interface 206 includes one or more I/O devices (e.g., I/O devices 108 of FIG. 1), such as one or more sensors (e.g., one or more video cameras). The sensor in the gesture interface 206 may recognize gestures on its own. In other embodiments, the sensor outputs coordinates (e.g., two dimensional or three dimensional spatial coordinates) which are processed by a processor (e.g., FPGA, microprocessor, controller, etc.) in communication with the gesture interface 206 to recognize the user gesture. The processor may be located in the sensor interface 206 or located remotely; Paragraphs [0047]-[0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing. The user may hold her hand in place for a given period of time to confirm or lock-in the selected destination).
Regarding claim 10, Scoville, in view of Hollar teaches the control system of claim 5, Scoville discloses wherein the line-of-sight of the sensor is in a vertical direction allowing the user to change the destination floor by moving the hand up or down, wherein the referenced distance metric corresponds to a predetermined position of the hand above or below the sensor (Fig. 2A; Paragraph [0048]: a relative position of the gesture in the field of view of the sensor associated with the gesture interface 206 may be representative of a floor in a building. Thus, a user moving her hand up or down (e.g., gestures 212 or 218) may select a destination floor based on the relative height or position of her hand in gesturing).
Regarding claim 12, Scoville, in view of Hollar teaches the control system of claim 1, Scoville discloses wherein the sensor includes an infrared (IR) sensor (Paragraph [0030]: Aspects of the disclosure provide more or enhanced capabilities relative to conventional “touchless” implementations, such as an infrared (IR) detector).
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 18, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scoville, in view of Hollar, and further in view of Murthi et al. (US Pub. 2012/0326959), hereinafter Murthi.
Regarding claim 13, Scoville, in view of Hollar teaches the control system of claim 12.
	Scoville, in view of Hollar does not explicitly disclose wherein the IR sensor is a passive IR (PIR) sensor configured to measure radiant heat emitted from the object.
	However, Murthi teaches gesture recognition and control (Paragraph [0116]), further comprising wherein the IR sensor is a passive IR (PIR) sensor configured to measure radiant heat emitted from the object (Paragraph [0028]: thermal sensor 112 may be an active or passive infrared (IR) sensor operating at far IR light wavelengths. Any object that has a temperature above absolute zero emits energy in the form of IR light radiation, which represents a thermal profile of a particular object; Paragraph [0024]: the multimedia system 102 may utilize one or more passive sensors (e.g., a thermal sensor, an electrical sensor, etc.) to detect signals emitted or radiated from the field of view). Murthi teaches that this will dynamically eliminate or reduce unnecessary data and to dynamically focus data processing on sensor input corresponding to a region of interest (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scoville, in view of Hollar with the features wherein the IR sensor is a passive IR (PIR) sensor configured to measure radiant heat emitted from the object as taught by Murthi so as to dynamically eliminate or reduce unnecessary data as presented by Murthi.
Regarding claim 14, Scoville, in view of Hollar, and further in view of Murthi teaches the control system of claim 13, Murthi discloses wherein the PIR sensor comprises a pair of passive PIR sensors, and wherein each of the pair PIR sensors is configured to capture thermal images of the object (Fig. 1; Abstract: Thermal overlay is used to focus heterogeneous sensors on regions of interest according to optimal sensor ranges and to reduce ambiguity of objects of interest. In one implementation, a thermal imaging sensor locates a region of interest that includes an object of interest within predetermined wavelengths. Based on the thermal imaging sensor input, the regions each of the plurality of sensors are focused on and the parameters each sensor employs to capture data from a region of interest are dynamically adjusted. The thermal imaging sensor input may be used during data pre-processing to dynamically eliminate or reduce unnecessary data and to dynamically focus data processing on sensor input corresponding to a region of interest; Paragraph [0037]: the multimedia system 102 uses thermal imaging to locate an object of interest, for example the user 104, which may be visually tracked. The multimedia system 102 receives depth information captured by the depth sensor 110 or RGB sensor 108 corresponding to a depth image. The depth information is used to determine, with a low level of confidence, whether a human user is present in the depth image. The multimedia system 102 further receives thermal information corresponding to a thermal image captured by the thermal imaging sensor 112).
Regarding claim 16, Regarding claim 16, Scoville, in view of Hollar teaches the control system of claim 1.
	Scoville, in view of Hollar does not explicitly disclose wherein the sensor includes a Red Green Blue—Depth (RGBD) camera that measures a depth map of the object in front of the RGBD camera.
	However, Murthi teaches gesture recognition and control (Paragraph [0116]), further comprising wherein the sensor includes a Red Green Blue—Depth (RGBD) camera that measures a depth map of the object in front of the RGBD camera (Paragraph [0070]: depth camera 508 and the RGB camera 510 may be used to detect a region of interest as a subset of the field of view of the capture device 500. One of many possible region of interest techniques may be employed to define the region of interest. For example, an RGB image or a depth map acquired from the data captured by the RGB camera 510 or the depth camera 508, respectively, may be used to define the region of interest. However, other techniques including but not limited to use of a thermal overlay and/or an electrical overlay may be employed. Relevant concerns for a wireless, internally powered captured device are the limited wireless bandwidth through which to communicate captured data and the limited power available to the capture device to capture and process data. However, based on the region of interest, the operational parameters of the capture device 500 are adjusted to conserve resources. For example, based on the region of interest, a raw depth processing module 516, an adjustment module 520, and/or a compression module 522 may adjust the operational parameters of the illumination source 506, the depth camera 508, and/or the RGB camera 510, reduce data communication needs, and/or reduce power consumption). Murthi teaches that this will dynamically eliminate or reduce unnecessary data and to dynamically focus data processing on sensor input corresponding to a region of interest (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scoville, in view of Hollar with the features wherein the sensor includes a Red Green Blue—Depth (RGBD) camera that measures a depth map of the object in front of the RGBD camera as taught by Murthi so as to dynamically eliminate or reduce unnecessary data as presented by Murthi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613